DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The interpretation of claims 3-12 under 35 U.S.C. 112(f) has been withdrawn in light of the current amendments to claim 3 which require a processor for switch control and allow for other types of ignition timing detection means not explicitly recited in the specification. 
Applicant’s arguments, see pages 8-11, with respect to the rejection(s) of claim(s) 3 under 35 U.S.C. 103 have been fully considered and are persuasive.  Regazzi (EP 1 387 084 2) does not disclose the switch control processor. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the current amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Harkness (US Patent Number 3,498,281) and further in view of Toriyama (US Patent Application Publication 2017/0030319).
	Regarding claim 3, Bobu discloses an engine ignition device that applies a high voltage to an ignition plug attached to a cylinder of an engine to produce spark discharges in the ignition plug, the engine ignition device comprising: 
	a magneto generator that is provided with a magneto rotor (14) having a three-pole magnetic field formed at an outer circumference of a flywheel (22) attached to a crank shaft of the engine and a stator (10) having an armature core (12, 36) with a magnetic pole part opposed to the poles of the magnetic field of the magneto rotor and having plurality of coils served as magneto coils which are wound around the armature core, the plurality of coils including an exciter coil (52) and a primary coil (48) of an ignition coil and a secondary coil (50) of the ignition coil, the magneto generator sequentially outputting, from the magneto coils, a first half-wave voltage, a second half-wave voltage of a different polarity from the first half-wave voltage, and a third half-wave voltage of the same polarity as the first half-wave voltage during one rotation of the crank shaft [0003];
	an ignition capacitor (66) that is provided on a primary side of the ignition coil;
	an ignition switch (68) that is provided so as to form a discharging circuit that discharges through the primary coil, electric charge accumulated in the ignition capacitor when the ignition switch is turned on;
	an ignition timing detector configured to generate an ignition signal when an ignition timing of the engine is detected [0003, when the negative voltage Ep reaches the building value shown by the horizontal line in FIG. 5, the tricker level, the SCR Is switched to the conduction mode, and the total charge voltage Ec of the capacitor flows into the primary coil 48, whereby an ignition pulse is induced in the secondary coil 50 and applied between the spark gap 78]; and

	Bobu does not disclose	a charging switch that is provided so as to be turned on when the second half-wave voltage is induced in the exciter coil and to form a circuit that charges the ignition capacitor with the second half-wave voltage; and a switch control processor configured to: place the ignition switch to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected and; and control the ignition switch and the charging switch so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge. 
	Harkness discloses an engine ignition device comprising a charging switch (10 or 10’) that is provided so as to be turned on when the second half-wave voltage is induced in an exciter coil (8 or 8’) and to form a circuit that charges the ignition capacitor with a second half-wave voltage (Col. 5, lines 62-74, as shown in Figures 1-2). 
	Harkness teaches that the charging switch turns on to prevent discharge of the capacitor back into the exciter coil (Col. 1, lines 56-58). Harkness further teaches that charging and discharging of the ignition capacitor by the second half-wave voltage prolongs the firing of a spark plug (Col. 2, lines 58-70) which facilitates starting of the engine under low temperature conditions when the engine is choked excessively during cranking (Col. 2, lines 41-49). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the charging switch disclosed by Harkness with 
	Bobu, as modified by Harkness, does not disclose a switch control processor configured to: place the ignition switch to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected and; and control the ignition switch and the charging switch so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge.
	Toriyama discloses an engine ignition device that generates an ignition signal (IGT) when an ignition timing of the engine is detected; and a switch control processor (B) configured to: 
	place an ignition switch (10) to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected [0051]; and
	control the ignition switch and a charging switch (14) that is provided in a circuit that charges an ignition capacitor (13) so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge [0064, 0070, 0073]. 
	Toriyama teaches that by performing the on/off control of the charging switch when the ignition switch is in the on state and insulation across the discharge gap of the ignition plug is broken down enables prolongation of the spark discharge, which leads to stable ignition [0003, 0074-0076]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the ignition and charging switches disclosed by Toriyama with the switches disclosed by Bobu, as modified by Harkness, to prolong spark discharge and provide stable ignition.

Regarding claim 9, Bobu further discloses wherein a damper diode (88, 89) is connected, in parallel, across both ends of the ignition capacitor, the damper diode being pointed in an orientation so that when the ignition capacitor is in a state charged to one polarity, a voltage across both ends of the ignition capacitor is applied in an opposite direction across an anode and a cathode of the damper diode.
Regarding claim 11, Bobu further discloses wherein the primary coil of the ignition coil is wound around a primary bobbin (lower portion of integral bobbin 54) attached to the armature core, a secondary bobbin (56) is disposed so as to encompass the primary bobbin, the secondary coil of the ignition coil and the exciter coil are wound around the secondary bobbin, and the secondary coil and the exciter coil are configured by winding a single conductor around the secondary bobbin (as shown in Figure 6). 
Regarding claim 12, Bobu further discloses wherein the exciter coil is made up of a pair of coils that are wound in the same direction and connected to one another in parallel (as shown in Figure 3). 
	Regarding claim 13, Bobu discloses an engine ignition device that applies a high voltage to an ignition plug attached to a cylinder of an engine to produce spark discharges in the ignition plug, the engine ignition device comprising: 
	a magneto generator that is provided with a magneto rotor (14) having a three-pole magnetic field formed at an outer circumference of a flywheel (22) attached to a crank shaft of the engine and a stator (10) having an armature core (12, 36) with a magnetic pole part opposed to the poles of the magnetic field of the magneto rotor and having plurality of coils served as magneto coils which are wound around the armature core, the plurality of coils including an exciter coil (52) and a primary coil 
	an ignition capacitor (66) that is provided on a primary side of the ignition coil;
	an ignition switch (68) that is provided so as to be turned on when an ignition signal is provided and to form a discharging circuit that discharges, through the primary coil, electric charge accumulated in the ignition capacitor; and
	an ignition timing detector configured to generate an ignition signal when an ignition timing of the engine is detected [0003, when the negative voltage Ep reaches the building value shown by the horizontal line in FIG. 5, the tricker level, the SCR Is switched to the conduction mode, and the total charge voltage Ec of the capacitor flows into the primary coil 48, whereby an ignition pulse is induced in the secondary coil 50 and applied between the spark gap 78]; and
the engine ignition device being configured so that a second spark discharge is produced in the ignition plug due to a voltage induced in the secondary coil of the ignition coil accompanied with a change in magnetic flux that is inputted to the armature core from the magneto rotor while the insulation across the discharge gap of the ignition plug is in the broken down state due to the first spark discharge [0003]. 
	Bobu does not disclose	a charging switch that is provided so as to be turned on when the second half-wave voltage is induced in the exciter coil and to form a circuit that charges the ignition capacitor with the second half-wave voltage; and a microcomputer that is programmed so as to perform a processing for detecting the ignition timing of the engine, a processing for supplying an ignition signal to the ignition switch to place the ignition switch to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected, a processing for controlling the 
	Harkness discloses an engine ignition device comprising a charging switch (10 or 10’) that is provided so as to be turned on when the second half-wave voltage is induced in an exciter coil (8 or 8’) and to form a circuit that charges the ignition capacitor with a second half-wave voltage (Col. 5, lines 62-74, as shown in Figures 1-2). 
	Harkness teaches that the charging switch turns on to prevent discharge of the capacitor back into the exciter coil (Col. 1, lines 56-58). Harkness further teaches that charging and discharging of the ignition capacitor by the second half-wave voltage prolongs the firing of a spark plug (Col. 2, lines 58-70) which facilitates starting of the engine under low temperature conditions when the engine is choked excessively during cranking (Col. 2, lines 41-49). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the charging switch disclosed by Harkness with the engine ignition device disclosed by Bobu to prolong firing of the spark plug so as to facilitate engine starting under low temperature conditions. 
	Bobu, as modified by Harkness, does not disclose a microcomputer that is programmed so as to perform a processing for detecting the ignition timing of the engine, a processing for supplying an ignition signal to the ignition switch to place the ignition switch to be turned on in order to produce a first spark discharge in the ignition plug when the ignition timing is detected, a processing for controlling the ignition switch and the charging switch so as to give rise to a state in which both the ignition switch and the charging switch are in an open state while insulation across a discharge gap of the ignition plug is in a broken down state due to the first spark discharge.

	Toriyama teaches that by performing the on/off control of the charging switch when the ignition switch is in the on state and insulation across the discharge gap of the ignition plug is broken down enables prolongation of the spark discharge, which leads to stable ignition [0003, 0074-0076]. 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control of the ignition and charging switches disclosed by Toriyama with the switches disclosed by Bobu, as modified by Harkness, to prolong spark discharge and provide stable ignition.
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Harkness (US Patent Number 3,498,281) in view of Toriyama (US Patent Application Publication 2017/0030319) and further in view of Nishida (JP 2011-236763 A).
Regarding claim 4, Bobu et al. disclose the device of claim 3 as discussed above. Bobu does not disclose a rotation detection circuit. Nishida discloses the engine ignition device is provided with a rotation detection circuit (waveform shaping circuit 23) that detects a specific feature in a waveform of voltage induced in the exciter coil and outputs a plurality of rotation detection signals generated at a reference position set at a position coming before a crank angle position coming when a piston of the engine reaches top dead center, and a microcomputer (6) programmed so as to identify, from among 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit elements disclosed by Nishida with the ignition device disclosed by Bobu to prevent the situation in which the engine stop switch cannot stop the engine to improve reliability.
Regarding claim 14, Bobu et al. disclose the device of claim 13 as discussed above. Bobu does not disclose a rotation detection circuit. Nishida discloses the engine ignition device is provided with a rotation detection circuit (waveform shaping circuit 23) that detects a specific feature in a waveform of voltage induced in the exciter coil and outputs a plurality of rotation detection signals generated at a reference position set at a position coming before a crank angle position coming when a piston of the engine reaches top dead center, and a microcomputer (6) programmed so as to identify, from among the plurality of rotation detection signals outputted by the rotation detection circuit, a rotation detection signal generated at the reference position as a reference signal; and the ignition timing detector is configured so as to detect the ignition timing based on a timing at which the reference signal was generated and generate an ignition signal [“The microprocessor constituting the ignition control unit 6 recognizes the fall of the signal voltage that occurs when the negative voltage V21 exceeds the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the circuit elements disclosed by Nishida with the ignition device disclosed by Bobu to prevent the situation in which the engine stop switch cannot stop the engine to improve reliability.
Claim(s) 5-7, 10 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobu (JP 55-137356 A) in view of Harkness (US Patent Number 3,498,281) in view of Toriyama (US Patent Application Publication 2017/0030319) in view of Nishida (JP 2011-236763 A) and further in view of Iwata (US Patent Number 5,067,462).
Regarding claim 5, Bobu, Harkness and Toriyama disclose the ignition device of claim 4 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 
Regarding claim 6, Bobu et al. disclose the ignition device of claim 5 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 
Regarding claim 7, Bobu et al. disclose the ignition device of claim 6 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a stroke discrimination means (41) for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke; and a switch control means (40) configured so as to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination means (Col. 3, lines 13-27); the stroke discrimination means is provided with a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and is configured so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 
Regarding claim 10, Bobu et al. disclose the ignition device of claim 3 as discussed above but do not disclose the ignition device is provided with a power supply circuit or CPU. 
Iwata discloses an ignition device provided with a power supply circuit (including DC voltage source E) that generates a control DC voltage and is provided with a CPU (20, 40) that operates using the control DC voltage generated by the power supply circuit as a power supply voltage, and the switch control processor and the stroke discrimination means are configured by the CPU executing a program that has been prepared in advance. 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by 
Regarding claim 15, Bobu, Harkness and Toriyama disclose the ignition device of claim 14 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a microcomputer (40, 41) programmed so as to perform a stroke discrimination process for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke and to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination process (Col. 3, lines 13-27); wherein a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and the microcomputer is programmed so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the breakdown voltage detection circuit when the insulation across the discharge gap of the ignition plug is broken down differs between when a stroke of the engine is an exhaust stroke and when a stroke of the engine is a compression stroke (Col. 3, lines 13-27), wherein a tap is led out from a middle of the secondary coil, and a breakdown voltage detection circuit is configured so as to detect a voltage induced partway along the secondary coil through the tap (as shown in Figures 1 or 3). 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by 
Regarding claim 16, Bobu et al. disclose the ignition device of claim 15 as discussed above but do not explicitly disclose a stroke discrimination means. 
Iwata discloses an engine ignition device provided with a microcomputer (40, 41) programmed so as to perform a stroke discrimination process for discriminating whether a stroke of an engine performed when a reference signal is generated is a compression stroke or an exhaust stroke and to perform control that places an ignition switch in an ON state at the ignition timing detected by an ignition timing detection means only when the stroke of the engine performed when the reference signal was generated is discriminated to be a compression stroke by the stroke discrimination process (Col. 3, lines 13-27); wherein a breakdown voltage detection circuit that obtains a voltage signal including information relating to a voltage across the discharge gap of the ignition plug from partway along the secondary coil, and the microcomputer is programmed so as to perform stroke discrimination on the basis of the fact that a magnitude of the voltage signal obtained from the breakdown voltage detection circuit when the insulation across the discharge gap of the ignition plug is broken down differs between when a stroke of the engine is an exhaust stroke and when a stroke of the engine is a compression stroke (Col. 3, lines 13-27), wherein a tap is led out from a middle of the secondary coil, and a breakdown voltage detection circuit is configured so as to detect a voltage induced partway along the secondary coil through the tap (as shown in Figures 1 or 3). 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination means disclosed by 
Regarding claim 17, Bobu et al. disclose the ignition device of claim 13 as discussed above but do not disclose the ignition device is provided with a power supply circuit or CPU. 
Iwata discloses an ignition device provided with a power supply circuit (including DC voltage source E) that generates a control DC voltage and is provided with a CPU (20, 40) that operates using the control DC voltage generated by the power supply circuit as a power supply voltage, and the switch control means and the stroke discrimination are configured by the CPU executing a program that has been prepared in advance. 
Iwata teaches that the stroke discrimination prevents ignition current from being supplied to cylinders in their exhaust stroke which reduces the running costs of the ignition system (Col. 2, lines 59-66). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the stroke discrimination disclosed by Iwata with the device disclosed by Bobu to reduce the running costs of the ignition system by preventing ignition current from being supplied to cylinders in their exhaust strokes. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747